      Case 2:20-cv-00658-DWL Document 100 Filed 04/17/20 Page 1 of 4



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Drew C. Ensign (No. 25463)
       Deputy Solicitor General
 3   Robert J. Makar (No. 33579)
     Jennifer J. Wright (No. 27145)
 4     Assistant Attorneys General
 5   2005 N. Central Avenue
     Phoenix, Arizona 85004
 6   Telephone: (602) 542-5025
     Drew.Ensign@azag.gov
 7
     Attorneys for Intervenor-
 8   Defendant State of Arizona
 9
                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Arizonans for Fair Elections, et al.,
12                       Plaintiffs,             Case No: 2:20-cv-00658-DWL
13   vs.
                                                 STATE’S CONDITIONAL MOTION TO
14
     Katie Hobbs, et al.,                        CERTIFY
15                       Defendants,
16                       and
17   State of Arizona,
18                       Intervenor-Defendant.

19
20
21
22
23
24
25
26
27
28
      Case 2:20-cv-00658-DWL Document 100 Filed 04/17/20 Page 2 of 4



 1                    CONDITIONAL MOTION FOR CERTIFICATION
 2          Intervenor-Defendant the State of Arizona (the “State”) hereby formalizes in
 3   writing the oral, conditional request for certification that it made at the hearing on April
 4   14. See 4/14/20 Tr. at 37:20-24. As explained in the State’s brief, Doc. 77 at 1-4, Article
 5   IV, Part 1, Section 1(9) of the Arizona Constitution (hereinafter, “Article IV Presence
 6   Requirement”) independently mandates in-person signature signing of initiative petitions
 7   and Plaintiffs’ failure to challenge results in them lacking standing. Plaintiffs, for the
 8   first time at oral argument, contended that they could overcome the Article IV Presence
 9   Requirement through “substantial compliance.” See 4/14/20 Tr. at 11:2-17; 20:18-23.
10          That argument is plainly waived due to its omission in Plaintiffs’ motion and
11   eleventh-hour presentation at argument.        See 4/14/20 Tr. at 37:1-4.     If this Court
12   concludes otherwise, however, it may need to reach that important issue of state law—
13   assuming Plaintiffs’ request for a temporary restraining order and preliminary injunction
14   does not fail for the many independent reasons advanced by the State. Because one
15   cannot “substantially comply” with a requirement by obliterating it, it is at least a
16   reasonably debatable question of Arizona law whether Plaintiffs’ could obtain the relief
17   they seek without violating the Arizona Constitution. As such, this Court should certify
18   that question to the Arizona Supreme Court if that issue is dispositive.           See, e.g.,
19   Arizonans for Official English v. Arizona, 520 U.S. 43, 75-79 (1997).
20          The State recognizes that the Arizona Supreme Court could not resolve that
21   question with sufficient speed to resolve Plaintiffs’ request for a temporary restraining
22   order. But the Arizona Supreme Court will be considering an identical issue in Arizonans
23   for Second Chances v. Hobbs, in which briefing is scheduled to be complete on April 24,
24   2020 and a decision is expected shortly thereafter. It is therefore likely that this Court
25   could receive an answer to a certified question with sufficient speed to adjudicate
26   Plaintiffs’ request for a preliminary injunction.
27          For similar reasons, the State also conditionally seeks certification for any issue of
28   severability—should it become relevant. Severability is a question of state law. See

                                               1
      Case 2:20-cv-00658-DWL Document 100 Filed 04/17/20 Page 3 of 4



 1   Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 506 (1985).           And it is at least a
 2   reasonably debatable issue whether the framers of the Arizona Constitution would have
 3   permitted lawmaking by initiative in contexts where courts would not permit them to
 4   insist upon in-person signing of initiative petitions—a constitutional requirement they
 5   considered fundamentally important. See 4/14/20 Tr. at 45:7-21. Thus, if this Court were
 6   to conclude that the Article IV Presence Requirement imposed a severe and
 7   unconstitutional burden on Plaintiffs’ First and Fourteenth Amendment rights as applied,
 8   this Court should certify the severability of the Article IV Presence Requirement from the
 9   rest of Article IV to the Arizona Supreme Court as applied in this context.
10                                        CONCLUSION
11          For the foregoing reasons, this Court should certify the issues of Arizona law
12   indicated above to the Arizona Supreme Court if they are (1) not waived and (2)
13   necessary to resolve Plaintiffs’ request for a preliminary injunction.        If this Court
14   concludes that the relevant arguments by Plaintiffs are waived or that Plaintiffs’ request
15   for preliminary injunctive relief fails on other grounds, however, there is no need to
16   certify any question of Arizona law and this conditional request can be denied as moot.
17
18   Respectfully submitted this 16th day of April, 2020.
19
                                               MARK BRNOVICH
20                                             ATTORNEY GENERAL
21
                                               By: s/ Drew C. Ensign
22                                             Drew C. Ensign (No. 25463)
                                                 Deputy Solicitor General
23
                                               Robert J. Makar (No. 33579)
24                                             Jennifer J. Wright (No. 27145)
                                                 Assistant Attorneys General
25
26                                             Attorneys for Intervenor-
                                               Defendant State of Arizona
27
28

                                              2
      Case 2:20-cv-00658-DWL Document 100 Filed 04/17/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on this 16th day of April, 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for Filing, which will send notice of such filing to all registered CM/ECF users.
 5
 6   s/ Drew C. Ensign
 7   Drew C. Ensign
 8
     Attorney for Intervenor-Defendant State of Arizona
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
